DETAILED ACTION
This communication is in response to the claims filed on 01/21/2022. 
Application No: 16/554,905.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Reasons for allowance
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below: 
 	 A method for generating a magnetic resonance image from a measurement dataset acquired via a magnetic resonance data acquisition scanner, the method comprising:
	acquiring, via one or more processors, the measurement dataset from k space values;
analyzing, via the one or more processors, the k space values with respect to a size of each respective one of the k space values;
	analyzing, via the one or more processors, each respective one of the k space values associated with the measurement dataset with respect to a location in k space;
generating, via the one or more processors, a modified measurement dataset by (i) removing, from the measurement dataset, each respective one of the k space values having a size that satisfies a predetermined threshold value criterion, and (ii) maintaining each respective one of the k space values in the measurement dataset that has a size that satisfies the predetermined threshold value criterion but is located at most at a predetermined distance from orthogonal coordinate axes of k space running through a center of the k space; and
generating, via the one or more processors, the magnetic resonance image using the modified measurement dataset.


The representative claim 13 distinguish features are underlined and summarized below: 
 	 A non-transitory computer readable media of a magnetic resonance data acquisition scanner for generating a magnetic resonance image from a measurement dataset acquired via a magnetic resonance data acquisition scanner, the non- transitory computer readable media having instructions stored thereon that, when executed by one or more processors of the magnetic resonance data acquisition scanner, cause the magnetic resonance data acquisition scanner to:
acquire the measurement dataset from k space values;
analyze the k space values with respect to a size of each respective one of the k space values;
analyze each respective one of the k space values associated with the measurement dataset with respect to a location in k space;
generate a modified measurement dataset by (i) removing, from the measurement dataset, each respective one of the k space values having a size that satisfies a predetermined threshold value criterion, and (ii) maintaining each respective one of the k space values in the measurement dataset that has a size that satisfies the predetermined threshold value criterion but is located at most at a predetermined distance from orthogonal coordinate axes of k space running through a center of the k space; and
generate the magnetic resonance image using the modified measurement dataset.


The representative claim 17 distinguish features are underlined and summarized below:
 	A magnetic resonance system for generating a magnetic resonance image from a measurement dataset acquired via a magnetic resonance data acquisition scanner, the system comprising: 
a magnetic resonance data acquisition scanner configured to acquire the measurement dataset from k space values; and a processing system configured to: analyze the k space values with respect to a size of each respective one of the k space values; analyze each respective one of the k space values associated with the measurement dataset with respect to a location in k space;
 generate a modified measurement dataset by (i) removing, from the measurement dataset, each respective one of the k space values having a size that satisfies a predetermined threshold value criterion, and (ii) maintaining each respective one of the k space values in the measurement dataset that has a size that satisfies the predetermined threshold value criterion but is located at most at a predetermined distance from orthogonal coordinate axes of k space running through a center of the k space; and 
generate the magnetic resonance image using the modified measurement dataset.

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 13 and 17 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Smith, NIELSEN and Speier teaches following:
 	Smith (US 20130236075 A1) teaches Systems and methods for processing magnetic resonance imaging (MRI) data. A method includes receiving MRI data comprising a plurality of k-space points and deriving a plurality of image data sets based on the MRI data, each of the plurality of MRI image sets obtained by zeroing a different one of the plurality of k-space points. The method further includes computing image space metric values for each of the plurality of image data sets and adjusting a portion of the MRI data associated with ones of the image space metric values that fail to meet a threshold value to yield adjusted MRI data. 

NIELSEN (US 20160349344 A1) teaches a method of operating a respiratory-guided magnetic resonance imaging system with regard to triggering of magnetic resonance image acquisition, the magnetic resonance imaging system being connectable to a respiration a step of generating an interleaved acquisition scheme for acquiring magnetic resonance images, a step of adapting, in case of an occurrence of an irregularity in the breathing of the subject of interest in the output signal obtained by the respiration monitoring device in the course of executing magnetic resonance image acquisition, at least one parameter of the interleaved acquisition scheme, wherein the at least one adapted parameter is at least one of a next respiration state of the subject of interest to trigger on for acquiring at least one magnetic resonance image, a radio frequency pulse sequence-inherent idle time, and the chronological order of at least one slice of the plurality of slices to be imaged of at least the portion of the subject of interest, a step of halting execution of magnetic resonance image acquisition, and a step of resuming execution of magnetic resonance image acquisition pursuant to the interleaved acquisition scheme using the adapted parameter.

Speier (US 20130113482 A1) teaches that to generate an MR image, acquired MR data are entered into k-space on multiple uniform trajectories in k-space within a predetermined time period. The trajectories are acquired chronologically in a predetermined order before a predetermined point in time, and in a different order after the point in time. The i-th trajectory after the point in time in the different order is adjacent to the (n-i+1)-th trajectory in the predetermined order (n is the number of trajectories acquired before and after the point in time). Two trajectories are adjacent if a distance between them is less than a predetermined threshold. Except for the (n-i+1)-th trajectory, none of the trajectories acquired before the point in time has a distance from the i-th trajectory that is less than the threshold. The predetermined time period is set to be at a middle of a time period after an RF excitation pulse, such that a contrast change within the predetermined time period proceeds as linearly as possible over time. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
 generating, via the one or more processors, a modified measurement dataset by (i) removing, from the measurement dataset, each respective one of the k space values having a size that satisfies a predetermined threshold value criterion, and (ii) maintaining each respective one of the k space values in the measurement dataset that has a size that satisfies the predetermined threshold value criterion but is located at most at a predetermined distance from orthogonal coordinate axes of k space running through a center of the k space; and
generating, via the one or more processors, the magnetic resonance image using the modified measurement dataset.
	 
Smith teaches systems and methods for processing magnetic resonance imaging (MRI) data; but failed to teach one or more limitations including, 
generating, via the one or more processors, a modified measurement dataset by (i) removing, from the measurement dataset, each respective one of the k space values having a size that satisfies a predetermined threshold value criterion, and (ii) maintaining each respective one of the k space values in the measurement dataset that has a size that satisfies the predetermined threshold value criterion but is located at most at a predetermined distance from orthogonal coordinate axes of k space running through a center of the k space; and
generating, via the one or more processors, the magnetic resonance image using the modified measurement dataset.


NIELSEN and Speier alone or in combination failed to cure the deficiency of Smith.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for generating a magnetic resonance image from a measurement dataset. The measurement dataset is initially acquired from k space values. By means of a data processing facility the k space values are then automatically analyzed at least in terms of their size. Further, Imaging by means of magnetic resonance technology, that is to say such as by means of a magnetic resonance tomography unit (MRT), is a widespread methodology in medical, but also in other industrial, applications at the present time. Depending on the methods applied in this regard, the result can be unwanted image artifacts that do not represent any real features or properties of a respectively mapped investigation or target object. The object of the present disclosure is to enable the generation of magnetic resonance images with improved image quality.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645